625 P.2d 90 (1981)
SURETY MIDLAND INSURANCE COMPANY, Appellant,
v.
STATE of Nevada, Respondent.
No. 11118.
Supreme Court of Nevada.
March 19, 1981.
Morton R. Galane, Las Vegas, for appellant.
Richard H. Bryan, Atty. Gen., Carson City, Robert J. Miller, Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Appellant Surety Midland Insurance was the surety on a $25,000.00 bail bond forfeited to the respondent State of Nevada. Surety Midland has appealed the denial of its motion to set aside the forfeiture of its bond. The district court committed no abuse of discretion in refusing to set aside its forfeiture order. We affirm its denial of the appellant's motion.
N.R.S. 178.512, in pertinent part, provides that, "[t]he court shall not set aside a forfeiture [of a bond] unless: ... The court determines that justice does not require the enforcement of the forfeiture." This provision clearly puts the responsibility for determining whether a forfeiture shall be set aside in the district court's hands.
Here, the district court evidently felt unable to determine, "that justice does not require the enforcement of the forfeiture." The record does not require a determination contrary to this finding, and we therefore will not disturb it on appeal. Fletcher v. Fletcher, 89 Nev. 540, 542, 516 P.2d 103 (1973).